TABLE OF CONTENTS

Exhibit 10.3

 

 

 

RECEIVABLES PURCHASE

AND SALE AGREEMENT

DATED AS OF DECEMBER 19, 2012

AMONG

MOHAWK CARPET DISTRIBUTION, INC. AND

DAL-TILE DISTRIBUTION, INC.,

AS ORIGINATORS,

AND

MOHAWK FACTORING, LLC,

AS THE BUYER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

SECTION    HEADING      PAGE    ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE     
2   

Section 1.1.

   Purchase of Receivables      2   

Section 1.2.

   Payment for the Purchases      3   

Section 1.3.

   Purchase Price Credit Adjustments      3   

Section 1.4.

   Payments and Computations, Etc      4   

Section 1.5.

   Transfer of Collection Records; License of Software; Access to Contracts     
4   

Section 1.6.

   Characterization      5    ARTICLE II REPRESENTATIONS AND WARRANTIES      5
  

Section 2.1.

   Representations and Warranties of Originators      5    ARTICLE III
CONDITIONS OF PURCHASE      9   

Section 3.1.

   Conditions Precedent to Effectiveness      9   

Section 3.2.

   Conditions Precedent to Subsequent Payments      9    ARTICLE IV COVENANTS   
  10   

Section 4.1.

   Affirmative Covenants of Originators      10   

Section 4.2.

   Negative Covenants of Originators      16    ARTICLE V TERMINATION EVENTS   
  17    SECTION 5.1. TERMINATION EVENTS      17   

Section 5.2.

   Remedies      18    ARTICLE VI INDEMNIFICATION      19   

Section 6.1.

   Indemnities by Originators      19   

Section 6.2.

   Other Costs and Expenses      21    ARTICLE VII MISCELLANEOUS      21   

Section 7.1.

   Waivers and Amendments      21   

Section 7.2.

   Notices      21   

Section 7.3.

   Protection of Ownership Interests of the Buyer      22   

Section 7.4.

   Confidentiality      23   

Section 7.5.

   Bankruptcy Petition      23   

Section 7.6.

   Choice of Law      23   

Section 7.7.

   Consent to Jurisdiction      24   

Section 7.8.

   Waiver of Jury Trial      24   

Section 7.9.

   Integration; Binding Effect; Survival of Terms      24   

Section 7.10.

   Counterparts; Severability; Section References      25   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS AND SCHEDULES

 

EXHIBIT I    —    Definitions EXHIBIT II    —      Principal Place of Business;
Location(s) of Collection Records; Federal Employer Identification Number;
Organizational Identification Number; Other Names EXHIBIT III    —      Form of
Compliance Certificate EXHIBIT IV    —      Form of Purchase Report SCHEDULE A
   —      List of Documents to Be Delivered to the Buyer Prior to Effectiveness

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RECEIVABLES PURCHASE AND SALE AGREEMENT

THIS RECEIVABLES PURCHASE AND SALE AGREEMENT, dated as of December 19, 2012, is
by and among Mohawk Carpet Distribution, Inc., a Delaware corporation (“Mohawk
Distribution”), Dal-Tile Distribution, Inc., a Delaware corporation
(“Dal-Tile”); each of Mohawk Distribution, Dal-Tile and any other Person that
becomes an “Originator” hereunder pursuant to Section 7.9(b) hereof, an
“Originator” and collectively the “Originators”), and Mohawk Factoring, LLC, a
Delaware limited liability company (“Buyer”).

PRELIMINARY STATEMENTS

Pursuant to the terms of that certain Third Amended and Restated Receivables
Purchase and Sale Agreement dated as of September 2, 2009 (as amended, the
“Existing Agreement”) by and among the Originators, as sellers, and Mohawk
Factoring II, Inc., a Delaware corporation formerly known as Mohawk Factoring,
Inc. (the “Previous Buyer”), as buyer, the Originators sold Receivables to
Previous Buyer.

Each of the Originators party to this Agreement on the date hereof and the
Previous Buyer intended that the past transfers of Receivables under the
Existing Agreement be true sales to the Previous Buyer thereunder.

The Buyer is a wholly-owned Subsidiary of Previous Buyer and pursuant to that
certain Contribution Agreement effective as of December 1, 2012 (the
“Contribution Agreement”), Previous Buyer contributed to Buyer all Receivables
of Previous Buyer.

Each of the Originators and the Buyer intend that all transfers of Receivables
hereunder, be true sales to the Buyer by such Originator of the Receivables
originated by it, providing the Buyer with the full benefits of ownership of
such Receivables, and none of the Originators nor the Buyer intends these
transactions to be, or for any purpose to be characterized as, loans from the
Buyer to such Originator.

Each of the Originators acknowledges that from and after the date hereof, the
Buyer intends to finance purchases of Receivables from the Originators, in part,
from the proceeds of loans made pursuant to a Credit and Security Agreement of
even date herewith (the “Credit and Security Agreement”) among the Buyer, as the
borrower, Mohawk Servicing, LLC, a Delaware limited liability company, as the
initial Servicer, the Lenders thereunder, the Co-Agents thereunder and SunTrust
Bank, as administrative agent for the Co-Agents and the Lenders (in such
capacity, together with its successors, the “Administrative Agent”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

Section 1.1. Purchase of Receivables.

 

  (a) In consideration for the Purchase Price paid to each Originator upon the
terms and subject to the conditions set forth herein, each Originator does
hereby sell, assign, transfer, set-over and otherwise convey to the Buyer,
without recourse (except to the extent expressly provided herein), and the Buyer
does hereby purchase from such Originator all Receivables originated on and
after December 1, 2012 by such Originator through and including the Termination
Date, together, in each case, with all Related Security relating thereto. In
accordance with the preceding sentence, the Buyer shall acquire all of each
Originator’s right, title and interest in and to all Receivables arising on and
after the date hereof through and including the Termination Date, together with
all of such Originator’s rights in and to all Related Security relating thereto.
The Buyer shall be obligated to pay the Purchase Price for the Receivables
purchased hereunder from each Originator in accordance with Section 1.2. From
and after the Termination Date, the Buyer shall not be obligated to purchase
Receivables from any Originator.

 

  (b) On each Monthly Reporting Date, each Originator shall (or shall require
the Servicer to) deliver to the Buyer a report in substantially the form of
Exhibit IV hereto (each such report being herein called a “Purchase Report”)
with respect to the Receivables sold by such Originator to the Buyer during the
Calculation Period most recently ended. In addition to, and not in limitation
of, the foregoing, in connection with the payment of the Purchase Price for any
Receivables purchased hereunder, the Buyer may request that the applicable
Originator deliver, and such Originator shall deliver, such approvals, opinions,
information or documents as the Buyer may reasonably request.

 

  (c)

It is the intention of the parties hereto that each Purchase of Receivables from
an Originator made hereunder shall constitute a sale, which sale is absolute and
irrevocable and provides the Buyer with the full benefits of ownership of the
Receivables originated by such Originator. Except for the Purchase Price Credits
owed to such Originator pursuant to Section 1.3, the sale of Receivables
hereunder by each Originator is made without recourse to such Originator;
provided, however, that (i) such Originator shall be liable to the Buyer for all
representations, warranties, covenants and indemnities made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such sale does not constitute and is not intended to result in
an assumption by the Buyer or any assignee thereof of any obligation of such
Originator or any other Person arising in connection with the Receivables, the
related Contracts and/or other Related Security or any other obligations of such
Originator. In view of the intention of the parties hereto that each Purchase of
Receivables made hereunder shall constitute a sale of such Receivables rather
than loans secured thereby, each Originator agrees that it will, on or prior to
the date hereof and in accordance with Section 4.1(e)(ii), make appropriate
notation in its computer files relating to the Receivables originated by it with
a legend properly evidencing that the Buyer has

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purchased such Receivables as provided in this Agreement and to note in its
financial statements that its Receivables have been sold to the Buyer. Upon the
request of the Buyer or the Administrative Agent (as the Buyer’s assignee), each
Originator will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of the Buyer’s ownership interest in the Receivables originated by
such Originator and the Related Security with respect thereto, or as the Buyer
may reasonably request.

Section 1.2. Payment for the Purchases.

 

  (a) The Purchase Price for the Purchase from each Originator of its
Receivables in existence as of the close of business on the applicable Initial
Cutoff Date and not previously assigned or transferred to the Buyer, if any,
shall be payable in full by the Buyer to such Originator on the Business Day
following such Initial Cutoff Date in immediately available funds.

 

  (b) The Purchase Price for each Receivable coming into existence after the
applicable Initial Cutoff Date shall be due and owing in full by the Buyer to
the applicable Originator or its designee in immediately available funds on the
date each such Receivable came into existence except that the Buyer may, with
respect to any such Purchase Price:

 

  (i) offset against such Purchase Price any amounts owed by such Originator to
the Buyer hereunder and which have become due but remain unpaid; and/or

 

  (ii) elect to defer payment of all or any portion of the Purchase Price for
Receivables originated by such Originator during the same Calculation Period
(based on the information contained in the Purchase Report delivered by such
Originator for the Calculation Period then most recently ended) until the next
succeeding Settlement Date.

Section 1.3. Purchase Price Credit Adjustments. If on any day:

 

  (a) the Outstanding Balance of a Receivable purchased from any Originator is:

 

  (i) reduced as a result of any defective or rejected or returned goods or
services or any other adjustment (other than to reflect Collections on account
of such Receivable) by any Originator or any Affiliate thereof, or as a result
of any tariff or other governmental or regulatory charge, or

 

  (ii) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related or an
unrelated transaction), or

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iii) reduced by the Servicer on account of the obligation of any Originator
or any Affiliate thereof to pay to the related Obligor any rebate or refund, or

 

  (iv) less than the amount included in calculating the Net Pool Balance for
purposes of any Monthly Report (for any reason other than such Receivable
becoming a Defaulted Receivable), or

 

  (b) any of the representations and warranties set forth in Section 2.1(h),
(i), (o), (p) and (q) hereof is not true when made or deemed made with respect
to any Receivable,

then, in such event, the Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable to the applicable
Originator hereunder equal to the Purchase Price paid by the Buyer with respect
to such Receivable (less any Collections received on or after the date of
purchase to and including the date that the Purchase Price Credit is
determined). Each Purchase Price Credit shall be deemed to be a collection of
the related Receivable. If such Purchase Price Credit exceeds the Original
Balance of the Receivables originated by the applicable Originator on any day,
such Originator shall pay the remaining amount of such Purchase Price Credit in
cash on or prior to the earlier of (i) the next Settlement Date or (ii) the
Termination Date.

Section 1.4. Payments and Computations, Etc. All amounts to be paid or deposited
by the Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of the
applicable Originator designated from time to time by such Originator or as
otherwise directed by such Originator. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand,
interest that accrues at the Default Rate with respect to any amounts then due
until paid in full; provided, however, that such Default Rate shall not at any
time exceed the maximum rate permitted by applicable law. All computations of
interest payable hereunder shall be made on the basis of a year of 360 days for
the actual number of days elapsed.

Section 1.5. Transfer of Collection Records; License of Software; Access to
Contracts. In connection with, and in consideration of, the Purchase from each
Originator of Receivables originated by it, each Originator will deliver to the
Buyer or to the Servicer, on behalf of the Buyer, originals or copies (in
written, photostatic, electronic or other mutually acceptable form) of such
Originator’s Collection Records relating to all Receivables sold by it
hereunder. Each Originator shall permit the Servicer and the Buyer (or their
respective assigns including, for so long as the Credit and Security Agreement
remains in effect, the Administrative Agent) during such Originator’s normal
business hours and without undue disruption to the Originator’s operations, at
the expense of the Buyer or the Servicer, as applicable (but in no event at the
expense of the Administrative Agent), to inspect and copy all such Collection
Records and other books and records regarding the Receivables and the Contracts
solely for purposes of administering and collecting the Receivables hereunder
and under the Servicing Agreement. In order to facilitate such administration,
collection and servicing of such Receivables, each

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Originator hereby grants to each of the Buyer, Servicer, and, for so long as the
Credit and Security Agreement remains in effect, the Administrative Agent, an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all software used by such Originator to account for such Receivables, to
the extent necessary to administer such Receivables, whether such software is
owned by such Originator or is owned by others and used by such Originator under
license agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
the Servicer or the Buyer (or, for so long as the Credit and Security Agreement
remains in effect, the Administrative Agent) such Originator will use its
reasonable efforts to obtain the consent of such third-party licensor. The
license granted hereby shall be irrevocable until the later to occur of (i) the
Final Payout Date, and (ii) the date on which this Agreement terminates in
accordance with its terms.

Section 1.6. Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(c), any sale by an Originator to the Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that the sale of Receivables by each Originator hereunder
shall constitute a true sale thereof, such Originator hereby grants to the Buyer
a duly perfected security interest in all of such Originator’s right, title and
interest in and to all Receivables of such Originator which exist on the date
hereof or arise thereafter through and including the Termination Date, together
with all Related Security with respect thereto, all other rights and payments
relating to such Receivables and all proceeds of the foregoing, to secure the
prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables purchased from such Originator
together with any Purchase Interest applicable thereto and all other obligations
of such Originator hereunder, which security interest shall be prior to all
other Adverse Claims thereto. Upon the occurrence of a Termination Event, the
Buyer shall have, in addition to the rights and remedies which it may have under
this Agreement, all other rights and remedies provided to a secured creditor
upon default under the UCC and other applicable law, which rights and remedies
shall be cumulative.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of Originators. Each Originator
(solely with respect to itself) hereby represents and warrants to the Buyer on
the date of the Purchase from such Originator hereunder and, except for
representations and warranties that are limited to a certain date, on each date
that any Receivable is originated by such Originator on or after the date of
such Purchase through and including the Termination Date, that:

(a) Existence and Power. Such Originator (a) is duly organized or formed,
validly existing and, as applicable, in good standing or the equivalent thereof
(to the extent applicable) under the Laws of the jurisdiction of its
incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Transaction Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing or the equivalent
thereof (to the extent applicable) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Authorization, No Contravention. The execution, delivery and performance by
such Originator of each Transaction Document to which such Originator is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such
Originator’s organization documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Adverse Claim under (i) any material
provision of any security issued by such Originator or of any agreement,
instrument or other written undertaking to which such Originator is a party or
by which it or any of its property is bound (except as created hereunder) or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Originator or its property is subject; or
(c) violate any Law.

(c) Governmental Authorization; Other Consent. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by such Originator of
this Agreement or any other Transaction Document to which it is a party (other
than such notices or filings required hereunder or thereunder).

(d) Binding Effect. This Agreement has been, and each other Transaction Document
to which such Originator is a party, when delivered hereunder, will have been,
duly executed and delivered by such Originator. This Agreement constitutes, and
each other Transaction Document to which such Originator is a party when so
delivered will constitute, a legal, valid and binding obligation of such
Originator, enforceable against such Originator in accordance with its terms;
provided that the enforceability hereof and thereof is subject in each case to
general principles of equity and to bankruptcy, insolvency and similar Laws
affecting the enforcement of creditors’ rights generally.

(e) Accuracy of Information; No Material Adverse Effect. No report, financial
statement, certificate or other written information furnished by or on behalf of
such Originator or any of its Affiliates to the Buyer or its assigns (including
the Administrative Agent) in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Transaction Document to which such Originator is a party (other than
information of a general economic or general industry nature), as and when
furnished and taken as a whole with all such reports, financial statements,
certificates and other information previously furnished, contained any material
misstatement of fact or omitted to state any material fact necessary to make

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projections, such
Originator makes only those representations set forth in the last sentence of
this Section. Since September 30, 2012, there has been no event or circumstance
(including, without limitation, any casualty event), either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. Any projections delivered by such Originator or any of its
Affiliates to the Buyer or its assigns (including the Administrative Agent) have
been prepared in light of the past operations of the businesses of such
Originator or Affiliate, as applicable and are based upon estimates and
assumptions stated therein, all of which such Originator or Affiliate, as
applicable has determined to be reasonable in light of then current conditions
and current facts and reflect the good faith and reasonable estimates of such
Originator or Affiliate, as applicable of the future financial performance of
such Originator or Affiliate, as applicable of the other information projected
therein for the periods set forth therein (it being understood that actual
results may differ from those set forth in such projections).

(f) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of such Originator overtly threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against such Originator or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Transaction
Document to which such Originator is a party, or any of the transactions
contemplated hereby, or (b) could reasonably be expected to have a Material
Adverse Effect.

(g) No Termination Event. No Termination Event has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Transaction Document to which such Originator is a party.

(h) Good Title. Such Originator is the legal and beneficial owner of the
Receivables sold by such Originator and Related Security with respect thereto,
free and clear of any Adverse Claim, except as created hereby.

(i) Perfection. This Agreement is effective to create a valid ownership interest
of the Buyer in the Receivables sold by such Originator hereunder and Related
Security with respect thereto, free and clear of any Adverse Claim except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC of
all appropriate jurisdictions to perfect the Buyer’s ownership interest in such
Receivables and the Related Security to the extent such interest can be
perfected by filing a financing statement under the UCC.

(j) Collections. Such Originator has directed all Obligors on the Receivables
originated by it existing on or after the applicable Initial Cutoff Date to make
payments thereon directly to a Collection Account or Lock Box of the Buyer
listed on Exhibit IV to the Credit and Security Agreement as the same may be
amended from time to time.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Margin Regulations; Use of Proceeds; Investment Company Act. Such Originator
is not engaged or will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), or extending credit for the purpose of purchasing or carrying margin
stock. Such Originator is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

(l) Compliance with Law. Such Originator is in compliance with the requirements
of all Laws applicable to it or its properties, except in such instances in
which (i) such requirement of Law is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Receivable reflected in any
Purchase Report as an Eligible Receivable, together with the Invoice related
thereto, does not violate any Laws applicable thereto (including, without
limitation, Laws relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), except where such violation is not reasonably likely to have a
Material Adverse Effect.

(m) Names. Places of Business and Locations of Collection Records. Since the
later of (i) such Originator’s date of formation and (ii) the past five (5)
years ended on the date of this Agreement, such Originator has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement. The principal places of business and chief
executive office of such Originator and the offices where it keeps all of its
Collection Records are located at the address(es) listed on Exhibit II hereto or
such other locations of which the Buyer has been notified in accordance with
Section 4.2(a) in jurisdictions where all action required by Section 7.3(a) has
been taken and completed. Such Originator’s Federal Employer Identification
Number is correctly set forth on Exhibit II hereto.

(n) Compliance with Credit and Collection Policy. Such Originator has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable originated by it and the related Contract, and since the Initial
Cutoff Date has not made or consented to any material change to such Credit and
Collection Policy, except such material change as to which the Buyer has been
notified and has consented, as required, in accordance with Section 4.1(b)(iv).

(o) Payments to Applicable Originator. With respect to each Receivable
transferred by such Originator to Buyer under this Agreement, Buyer has given
reasonably equivalent value to such Originator in consideration therefor and
such transfer was not made for or on account of an antecedent debt.

(p) Enforceability of Receivables. Each Receivable sold by such Originator to
the Buyer hereunder represents a legal, valid and binding obligation of the
related Obligor to pay the Outstanding Balance thereof and any accrued interest
or other Finance

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Charges thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(q) Eligible Receivables. Each Receivable originated by such Originator and sold
to the Buyer hereunder reflected in any Purchase Report as an Eligible
Receivable was an Eligible Receivable on the date of its acquisition by the
Buyer hereunder.

(r) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the true sale
analysis with respect to transfers by such Originator to Buyer pursuant to this
Agreement.

(s) Solvency. Such Originator and its Subsidiaries (taken as a whole) are
Solvent.

(t) Taxes. There is no proposed tax assessment against any Originator that could
reasonably be expected to have a Material Adverse Effect.

(u) OFAC. Neither Originator nor (to the knowledge of such Originator) any
Affiliate of such Originator: (a) is a Sanctioned Person, (b) has any of its
assets in Sanctioned Entities, or (c) derives any of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities,
in each case, that would constitute a violation of applicable Laws. The proceeds
of any Advance will not be used and have not been used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity, in each case, that would constitute a
violation of applicable Laws.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1. Conditions Precedent to Effectiveness. Effectiveness of this
Agreement is subject to the conditions precedent that the Buyer shall have
received on or before the date thereof the documents listed on Schedule A
hereto.

Section 3.2. Conditions Precedent to Subsequent Payments. The Buyer’s obligation
to pay for Receivables coming into existence after the applicable Initial Cutoff
Date shall be subject to the further conditions precedent that: (a) the Facility
Termination Date shall not have occurred under the Credit and Security
Agreement; (b) the Buyer (or, at any time the Credit and Security Agreement
remains in effect, the Administrative Agent as the Buyer’s assignee) shall have
received such other approvals, opinions or documents as it may reasonably
request; and (c) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by such Originator that
such statements are then true):

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and

 

  (ii) no event has occurred and is continuing that will constitute a
Termination Event.

Notwithstanding the foregoing conditions precedent, and subject to the
applicable Originator’s receipt of payment of the Purchase Price for any
Receivable, all of such Originator’s right, title and interest in and under such
Receivable and the Related Security with respect thereto shall vest in the
Buyer, whether or not the conditions precedent to the Buyer’s obligation to pay
for such Receivable were in fact satisfied. The failure of such Originator to
satisfy any of the foregoing conditions precedent may, however, give rise to a
claim for indemnity under Article VI of this Agreement.

ARTICLE IV

COVENANTS

Section 4.1. Affirmative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants (solely with respect to itself) as set forth below:

 

  (a) Financial Reporting. Such Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee and in lieu of the Buyer):

 

  (i)

Annual Reporting. Annual Reporting. As soon as available, but in any event
within 90 days after the end of each fiscal year of the Parent (or, if earlier,
10 Business Days after the date required to be filed with the SEC), a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards or the standards of the
Public Company Accounting Oversight Board (or any entity succeeding to its
principal functions), as applicable, and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  the scope of such audit and accompanied by a report containing management’s
discussion and analysis of such financial statements for the fiscal year then
ended.

 

  (ii) Quarterly Reporting. As soon as available, but in any event within
45 days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Parent (commencing with the fiscal quarter ending March 30,
2013) (or, if earlier, 10 Business Days after the date required to be filed with
the SEC), a consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, and the related consolidated statements of cash flows for the
portion of the Parent’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

  (iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit III
hereto signed by one of Parent’s Responsible Officers and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

 

  (iv) Shareholders’ Statements and Reports; S.E.C. Filings. Promptly after the
same are available, copies of each annual report, proxy or financial statement
or other material report or communication sent to the stockholders of the Parent
generally, and copies of all annual, regular, periodic and special reports and
material registration statements which the Parent may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Buyer (or the
Administrative Agent as the Buyer’s assignee) pursuant to this Agreement.

 

  (v)

Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
results of operations of such Originator as the Buyer (or the Administrative
Agent as the

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Buyer’s assignee) may from time to time reasonably request in order to protect
the interests of the Buyer (and, at any time the Credit and Security Agreement
remains in effect, the Administrative Agent as the Buyer’s assignee) under or as
contemplated by this Agreement.

Documents required to be delivered pursuant to Section 4.1(a) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website currently found at http://www.mohawkind.com; or
(ii) while the Credit and Security Agreement remains in effect, on which such
documents are posted on the Parent’s behalf on an Internet or intranet website,
if any, to which the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Buyer shall deliver paper copies of such documents to the
Administrative Agent or any Lender that reasonably requests the delivery of such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (y) the Loan Parties shall notify
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, so long as the
Credit and Security Agreement remains in effect, in every instance the Buyer
shall be required to provide paper copies of the compliance certificates
required by Section 4.1(a)(iii) to the Administrative Agent.

 

  (b) Notices. Such Originator will notify the Buyer in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

 

  (i) Termination Events or Unmatured Termination Events. The occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of an
Responsible Officer of such Originator.

 

  (ii) Material Adverse Effect. The occurrence of any event or condition that
has had, or is reasonably likely to have, a Material Adverse Effect.

 

  (iii) ERISA Events. The occurrence of any ERISA Event.

 

  (iv) Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice indicating such proposed change or amendment and, if such
proposed change is reasonably likely to adversely affect the collectability of
the Receivables originated by such Originator generally or materially decrease
the credit quality of newly created Receivables originated by such Originator
generally, requesting the Buyer’s consent thereto.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) Compliance with Laws and Preservation of Existence. Such Originator will
comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. Such Originator will (i) reserve,
renew and maintain in full force and effect its legal existence and in good
standing or the equivalent thereof (to the extent applicable) under the Laws of
the jurisdiction of its organization and (ii) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

  (d) Audits. Such Originator will furnish to the Buyer from time to time such
information with respect to it and the Receivables sold by it as the Buyer may
reasonably request. Such Originator will, from time to time during regular
business hours as requested by the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee and in lieu of the Buyer), upon not less than two (2) Business Days’
prior written notice unless a Termination Event has occurred, permit the Buyer
or their respective agents or representatives: (i) to examine and make copies of
and abstracts from all Other Records in the possession or under the control of
such Originator relating to the Receivables and the Related Security of such
Originator, including, without limitation, the related Contracts to the extent
permitted by Section 1.5, and (ii) to visit the offices and properties of such
Originator for the purpose of examining such materials described in clause
(i) above, and to discuss, on a confidential basis, matters relating to such
Originator’s financial condition or the Receivables and the Related Security of
such Originator or such Originator’s performance under any of the Transaction
Documents or such Originator’s performance under the Contracts and, in each
case, with any of the officers or employees of such Originator having knowledge
of such matters.

 

  (e) Keeping and Marking of Records and Books.

(i) Such Originator will maintain or will cause the Servicer to maintain
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Such Originator will give, or will
direct the Servicer to give, the Buyer notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

(ii) Such Originator will (A) on or prior to the date on which it becomes a
party to this Agreement, make appropriate notation in its computer files and
other books and records relating to the Receivables describing the Buyer’s
ownership interests in the Receivables and (B) upon the request of the Buyer
following the occurrence of a Termination Event, mark each Invoice applicable to
any Receivable sold by such Originator to the Buyer hereunder with a legend or
code describing the Buyer’s ownership thereof.

 

  (f) Compliance with Contracts and Credit and Collection Policy. Such
Originator will timely (i) perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables originated by it, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each such
Receivable and the related Contract.

 

  (g) Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably, the Buyer’s right, title and interest in and to the
Receivables originated or acquired by such Originator and sold to the Buyer
hereunder, and to keep the Receivables and associated Related Security, in each
case, free and clear of any Adverse Claims other than Adverse Claims in favor of
the Buyer (including, without limitation, the filing of all financing
statements, continuation statements and/or financing statement amendments
necessary under the UCC of all appropriate jurisdictions to perfect the Buyer’s
interest in such Receivables and Related Security to the extent such interest
can be perfected by filing any of the foregoing under the UCC and such other
action to perfect, protect or more fully evidence the interest of the Buyer as
the Buyer may reasonably request).

 

  (h)

Agents’ and Lenders’ Reliance. Such Originator acknowledges that the Agents and
the Lenders are relying upon the Buyer’s identity as a legal entity that is
separate from such Originator and its other Affiliates and agrees to take all
reasonable steps to maintain the Buyer’s identity as a separate legal entity and
to make it manifest to third parties that the Buyer is an entity with assets and
liabilities distinct from those of such Originator and its other Affiliates and
not just a division thereof. Without limiting the generality of the foregoing
and in addition to the other covenants set

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  forth herein, such Originator (i) will not hold itself out to third parties as
liable for the debts of the Buyer nor purport to own any of the Receivables or
Related Security sold to the Buyer hereunder, and (ii) will conduct all business
with the Buyer on terms reasonably believed by such Originator and the Buyer to
be reasonably comparable to those applicable in transactions with an
unaffiliated Person in similar circumstances.

 

  (i) Payment of Taxes and Claims. Such Originator will pay and discharge as the
same shall become due and payable, (a) all federal and other tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Originator or (ii) the failure to so pay or
discharge the same could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, or (b) all lawful claims which, if
unpaid, could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

  (j) Collections. Except in the case of any Collection Account marked with an
asterisk on Exhibit IV to the Credit and Security Agreement, such Originator
will cause (1) all proceeds from all Lock Boxes into which proceeds of any
Receivables sold by such Originator to Buyer hereunder are paid to be directly
deposited by a Collection Bank into a Collection Account and (2) each Lock Box
and Collection Account into which proceeds of any Receivables sold by such
Originator to Buyer hereunder are paid to be subject at all times, to a
Collection Account Agreement that is in full force and effect. If any new Lock
Boxes or Collection Accounts into which proceeds if any Receivables sold by such
Originator to Buyer hereunder are paid are established after the date of this
Agreement, in addition to compliance with the foregoing clause (2), such
Originator will promptly provide the Buyer or any of its assigns (including the
Administrative Agent) with copies of an updated Exhibit IV to the Credit and
Security Agreement (and upon such delivery both such Exhibit shall be deemed to
be amended accordingly notwithstanding anything in Section 14.1 of the Credit
and Security Agreement the contrary). In the event any payments relating to the
Receivables are remitted directly to such Originator or any Affiliate of such
Originator, such Originator will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, such Originator will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Buyer
(and, at any time the Credit and Security Agreement remains in effect, the
Administrative Agent as the Buyer’s assignee).

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.2. Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants (solely with respect to itself) that:

(a) Name Change, Offices and Collection Records. Such Originator will not
(i) change its state of organization, (ii) change its legal name, or
(iii) relocate any office where Collection Records are kept by or on behalf of
such Originator unless, in each of the foregoing cases, it shall have: (A) given
the Buyer at least 30 days’ prior written notice thereof (or such shorter period
as may be acceptable to Buyer and at any time the Credit and Security Agreement
remains in effect, the Administrative Agent as the Buyer’s assignee) and
(B) delivered to the Buyer all financing statements, instruments and other
documents requested by the Buyer in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Such Originator will not direct
any Obligor on the Receivables sold by it to the Buyer hereunder to make
payments to any location other than to one of the Buyer’s Lock-Boxes or
Collection Accounts listed on Exhibit IV to the Credit and Security Agreement as
the same may be amended pursuant to Section 7.1(l) of the Credit and Security
Agreement from time to time.

(c) Modifications to Credit and Collection Policy. Such Originator will not, and
will not cause or authorize the Servicer to, make any material change to the
Credit and Collection Policy that is reasonably likely to materially adversely
affect the collectability of the Receivables sold by such Originator to Buyer
hereunder generally or materially decrease the credit quality of newly created
Receivables sold by such Originator to Buyer hereunder generally.

(d) Sales, Liens. Such Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable of
such Originator to be sold to Buyer hereunder or the Related Security, or upon
or with respect to any Contract under which any such Receivable arises, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Buyer provided for
herein), and such Originator will defend the right, title and interest of the
Buyer in, to and under any of the foregoing property, against all claims of
third parties claiming through or under such Originator.

(e) Accounting for Purchases. Such Originator will not account for the
transactions contemplated hereby in any manner other than the sale for financial
accounting purposes by such Originator to the Buyer of the Receivables sold and
transferred by such Originator on or after the applicable Initial Cutoff Date
through and including the Termination Date, together with the associated Related
Security, except to the extent that such transactions are not recognized on
account of consolidated financial reporting in accordance with generally
accepted accounting principles.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

TERMINATION EVENTS

Section 5.1. Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

(a) Such Originator shall fail to make any payment or deposit required hereunder
when due, or to perform or observe any term, covenant or agreement hereunder or
under any other Transaction Document to which it is a party and such failure
shall continue for 30 days after written notice of such failure is given.

(b) Any representation, warranty, certification or written statement made by
such Originator in this Agreement, any other Transaction Document to which it is
a party, or in any other document delivered pursuant hereto or thereto shall
prove to have been materially incorrect when made or deemed made; provided that
the materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.

(c) An Originator fails to (A) make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) observe or perform any other agreement or condition relating
to such Indebtedness or Guarantee referred to in the immediately preceding
clause (A) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded.

(d) There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which an Originator is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which an Originator is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Originator as a result
thereof is greater than $50,000,000.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) An Originator institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, examiner, rehabilitator or similar
officer for it or for all or any material part of its property; or (ii) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Originator and
the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to an Originator or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding.

(f) A Change of Control shall occur.

(g) There is entered against an Originator (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the $50,000,000 (to the extent not covered by independent,
third-party insurance as to which the applicable insurer has not disputed,
denied or failed to acknowledge coverage), or (ii) any one or more nonmonetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.

Section 5.2. Remedies. Upon the occurrence and during the continuation of a
Termination Event, the Buyer may take any of the following actions: (i) declare
the Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Originator; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(e), the
Termination Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Originator
and (ii) to the fullest extent permitted by applicable law, declare that
interest shall accrue at the Default Rate with respect to any amounts then due
and owing by such Originator to the Buyer. The aforementioned rights and
remedies shall be without limitation and shall be in addition to all other
rights and remedies of the Buyer and, so long as the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer’s assignee
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

INDEMNIFICATION

Section 6.1. Indemnities by Originators. Without limiting any other rights that
the Buyer may have hereunder or under applicable law, each Originator hereby
agrees to indemnify (and pay upon demand to) the Buyer and its assigns,
officers, directors, agents and employees (each, an “Indemnified Party”) from
and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
and disbursements actually incurred (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against and actually paid or
actually incurred by any of them arising out of or as a result of this Agreement
or the acquisition, either directly or indirectly, by the Buyer of any interest
in the Receivables originated by such Originator, excluding, however:

 

  (a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

  (b) Indemnified Amounts to the extent the same arise out of or as a result of
claims of one or more Indemnified Parties against another Indemnified Party;

 

  (c) Indemnified Amounts to the extent the same includes losses in respect of
Receivables originated by such Originator that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
or

 

  (d) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
or gross receipts of such Indemnified Party;

provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of the Buyer to such
Originator for amounts otherwise specifically provided to be paid by such
Originator under the terms of this Agreement. Without limiting the generality of
the foregoing indemnification, but subject in each case to clauses (a) through
(d) above, each Originator shall indemnify the Buyer for Indemnified Amounts
relating to or resulting from:

 

  (i) any representation or warranty made by such Originator (or any officers of
such Originator) under or in connection with any Purchase Report, this
Agreement, any other Transaction Document to which such Originator is a party or
any other information or report delivered by such Originator pursuant hereto or
thereto for which the Buyer has not received a Purchase Price Credit that shall
have been false or incorrect when made or deemed made;

 

  (ii) the failure by such Originator, to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iii) any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

 

  (iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with goods or services that are the
subject of any Contract or any Receivable relating to such Originator;

 

  (v) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable sold by such
Originator to Buyer hereunder (including, without limitation, a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or service related to
such Receivable or the furnishing or failure to furnish such goods or services;

 

  (vi) any Collections received, directly or indirectly by an Originator (or its
agent) which are not promptly remitted to Buyer;

 

  (vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, such Originator’s use of the proceeds of the Purchase from it hereunder,
the ownership of the Receivables originated by such Originator or any other
investigation, litigation or proceeding relating to such Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

  (viii) any inability to litigate any claim against any Obligor in respect of
any Receivable sold by such Originator to Buyer hereunder reflected in any
Purchase Report as being an Eligible Receivable as a result of such Obligor
being immune from civil and commercial law and suit on the grounds of
sovereignty or otherwise from any legal action, suit or proceeding;

 

  (ix) any Termination Event described in Section 5.1(e);

 

  (x) any failure to vest and maintain vested in the Buyer, or to transfer to
the Buyer, ownership of the Receivables originated by such Originator and
purported to be conveyed to the Buyer hereunder, together with the associated
Related Security, in each case, free and clear of any Adverse Claim;

 

  (xi) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or the applicable laws of Canada with respect to any Receivable
originated by such

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Originator and the Related Security with respect thereto, and the proceeds of
any thereof, whether at the time of the Purchase from such Originator hereunder
or at any subsequent time, in each case to the extent required to do so pursuant
to this Agreement;

 

  (xii) any action or omission by such Originator which impairs the rights of
the Buyer with respect to any Receivable sold by Originator to Buyer hereunder
or reduces the value of any such Receivable (for any reason other than the
application of Collections thereto or charge-off of any Receivable as
uncollectible) unless the Buyer has received a Purchase Price Credit therefor;
and

 

  (xiii) the failure of any Receivable sold by Originator to Buyer hereunder
reflected as an Eligible Receivable on any Purchase Report prepared by such
Originator to be an Eligible Receivable at the time acquired by the Buyer.

Section 6.2. Other Costs and Expenses. Each Originator shall pay to the Buyer on
demand all reasonable costs and out-of-pocket expenses actually incurred in
connection with the preparation, execution and delivery of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. In addition to the foregoing, each Originator shall pay, on demand,
any and all reasonable costs and expenses, including reasonable counsel fees and
expenses, actually incurred by the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee) in connection with (i) any amendment to or waiver of this Agreement,
and/or (ii) the enforcement of this Agreement and the other documents delivered
hereunder following a Termination Event.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Waivers and Amendments. (a) No failure or delay on the part of the
Buyer (or, at any time the Credit and Security Agreement remains in effect, the
Administrative Agent as the Buyer’s assignee) in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and the Buyer and, to the
extent required under the Credit and Security Agreement, the applicable Agent
and the Liquidity Banks or the Required Liquidity Banks.

Section 7.2. Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

forth on the signature pages hereof or at such other address or telecopy number
as such Person may hereafter specify for the purpose of notice to each of the
other parties hereto. Each such notice or other communication shall be effective
(a) if given by telecopy, upon the receipt thereof, (b) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first-class postage prepaid or (c) if given by any other means, when
received at the address specified in this Section 7.2.

Section 7.3. Protection of Ownership Interests of the Buyer. (a) Each Originator
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee) may request, to perfect, protect or more fully evidence the interest
of the Buyer (or, at any time the Credit and Security Agreement remains in
effect, the Administrative Agent as the Buyer’s assignee) hereunder, or to
enable the Buyer (or, at any time the Credit and Security Agreement remains in
effect, the Administrative Agent as the Buyer’s assignee) to exercise and
enforce their rights and remedies hereunder. At any time following a Termination
Event, the Buyer (or, at any time the Credit and Security Agreement remains in
effect, the Administrative Agent as the Buyer’s assignee) may, at such
Originator’s sole cost and expense, direct such Originator to notify the
Obligors of Receivables of the ownership interests of the Buyer under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Buyer (or, at any time
the Credit and Security Agreement remains in effect, the Administrative Agent as
the Buyer’s assignee) or the Buyer’s (or such assignee’s) designee.

(b) If any Originator fails to perform any of its obligations hereunder, the
Buyer (or, at any time the Credit and Security Agreement remains in effect, the
Administrative Agent as the Buyer’s assignee) may (but shall not be required to)
perform, or cause performance of, such obligations, and the Buyer’s (or such
assignee’s) costs and expenses incurred in connection therewith shall be payable
by such Originator as provided in Section 6.2. Each Originator irrevocably
authorizes the Buyer (and, at any time the Credit and Security Agreement remains
in effect, the Administrative Agent as the Buyer’s assignee) at any time and
from time to time in the sole discretion of the Buyer (or, at any time the
Credit and Security Agreement remains in effect, the Administrative Agent as the
Buyer’s assignee), and appoints the Buyer (and, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee) as its attorney(ies)-in-fact, to act on behalf of such Originator
(i) to execute on behalf of such Originator as debtor, in the event such
Originator fails to timely execute, and to file financing statements necessary
in the Buyer’s (or, at any time while the Credit and Security Agreement remains
in effect, the Administrative Agent’s) reasonable opinion to perfect and to
maintain the perfection and priority of the interest of the Buyer in the
Receivables originated by such Originator and (ii) in the event such Originator
fails to deliver any financing statement requested pursuant to the preceding
clause (i), to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of the Buyer’s interest in such
Receivables. This appointment is coupled with an interest and is irrevocable.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.4. Confidentiality. (a) Each Originator shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the Fee
Letters and the electronic models and files (including electronic files
containing model accounting entries for securitization transactions) provided by
any Agent or any Conduit in connection with the Credit and Security Agreement;
provided, however, such information may be disclosed to third parties to the
extent such disclosure is (i) required to comply with any applicable law
(including federal and state securities laws) or order of any judicial or
administrative proceeding, or (ii) required in response to any summons or
subpoena or in connection with any litigation, provided, further, that such
Originator inform such person that such information is sensitive, proprietary
and confidential. Notwithstanding the foregoing, each Originator shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such Originator or its Affiliates.

(b) The Buyer (and, accordingly, each of its assignees) shall maintain, shall
cause each of its employees, officers and agents to maintain, and shall require
the Lenders to maintain and to cause each of their respective employees,
officers and agents to maintain, the confidentiality of any information obtained
by it in respect of the Receivables (including, without limitation, credit
losses and delinquency levels) and any other proprietary or confidential
information with respect to Parent, the Obligors, the Receivables, the
Originators and the Servicer in communications with third parties; provided,
however, such information may be disclosed to third parties to the extent such
disclosure is (i) required to comply with any applicable law (including federal
and state securities laws) or order of any judicial or administrative
proceeding, or (ii) required in response to any summons or subpoena or in
connection with any litigation, or (iii) to any Person specified in Section 14.5
of the Credit and Security Agreement on the terms set forth therein.

Section 7.5. Bankruptcy Petition. (a) Each Originator and the Buyer covenant and
agree that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of all Conduits, it will not
institute against, or join any other Person in instituting against, any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

(b) Each Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of the
Buyer under the Credit and Security Agreement, it will not institute against, or
join any other Person in instituting against, the Buyer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 7.6. CHOICE OF LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION AND EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF THE BUYER IN ANY OF THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.7. CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS FOR
THE SOUTHERN DISTRICT OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF
ANY OTHER JURISDICTION.

SECTION 7.8. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 7.9. Integration; Binding Effect; Survival of Terms. (a) The Transaction
Documents contain the final and complete integration of all prior expressions by
the parties hereto with respect to the sale and collection of the Receivables
and Related Security and shall constitute the entire agreement among the parties
hereto with respect to such subject matter, superseding all prior oral or
written understandings with respect to the sale and collection of the
Receivables and Related Security.

(b) Nothing contained herein or in any other Transaction Document shall be
deemed to prohibit or limit any merger or consolidation of an Originator with
another Originator so long as any necessary financing statements are filed,
promptly after the effectiveness of such merger or consolidation, under the UCC
in all jurisdictions necessary to make the representations and warranties
contained in this Agreement true and correct after giving effect to such merger
or consolidation. Nothing contained herein or any other Transaction Document
shall be deemed to prohibit or limit any new entity from becoming an Originator
hereunder so long as items 2 through 5 of Schedule A attached hereto are
satisfied by such entity. This Agreement shall be binding upon and inure to the
benefit of the Originators, the Buyer and their respective successors and
permitted assigns (including any trustee in bankruptcy). No Originator may
assign any of its rights and obligations hereunder or any interest herein
without the prior written consent of the Buyer; provided, however, that no
consent of the Buyer shall be required in connection with an assignment by
operation of law to the surviving Originator in a merger or consolidation
described in the first sentence of this Section 7.9(b). The Buyer may pledge or
assign at any time its rights and obligations hereunder and interests herein to
any other Person without the consent of any Originator. Without limiting the
foregoing, each Originator acknowledges that the Buyer, pursuant to the Credit
and Security Agreement, may grant to the Administrative Agent for the benefit of
the Secured Parties, a security interest in the Buyer’s

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rights, remedies, powers and privileges hereunder. This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any
Originator pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.4 shall be continuing and shall
survive any assignment or termination of this Agreement.

Section 7.10. Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof in
Wilmington, Delaware.

 

MOHAWK CARPET DISTRIBUTION, INC. By:   /s/ Shaila Bettadapur   Name: Shaila
Bettadapur   Title: VP & Treasurer

 

Address:   Mohawk Carpet Distribution, Inc.   160 South Industrial Boulevard  
Calhoun, Georgia 30301  

Attn: James T. Lucke, General

Counsel

  Phone: (706) 624-2660   Fax: (706) 624-2483

 

DAL-TILE DISTRIBUTION, INC. By:   /s/ Shaila Bettadapur   Name: Shaila
Bettadapur   Title: VP & Treasurer

 

Address:   Dal-Tile Distribution, Inc.   160 South Industrial Boulevard  
Calhoun, Georgia 30301  

Attn: James T. Lucke, General

Counsel

  Phone: (706) 624-2660   Fax: (706) 624-2483

 

MOHAWK FACTORING, LLC By:   /s/ John J. Koach   Name: John J. Koach   Title:
Secretary

 

Address:   Mohawk Factoring, LLC   300 Delaware Avenue, Suite 1273-D  
Wilmington, Delaware, 19801

[Signature Page to the Receivables Purchase and Sale Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Attn: John J. Koach, Secretary and   Assistant Treasurer   Phone:
(302) 576-2843   Fax: (302) 658-4269   With a copy to:  

Attn: James T. Lucke, General

Counsel

  Phone: (706) 624-2660   Fax: (706) 624-2483

[Signature Page to the Fourth Amended and Restated Receivables Purchase and Sale
Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

DEFINITIONS

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I to the Credit and Security Agreement.

“Agreement” means the Receivables Purchase and Sale Agreement, dated as of
December 19, 2012, among Originators and the Buyer.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each fiscal month of the Buyer or portion thereof
which elapses during the term of the Agreement. The first Calculation Period
shall commence on the date of the initial Purchase hereunder and the final
Calculation Period shall terminate on the Termination Date. For purposes of the
use of this term in other definitions in Exhibit I to this Agreement,
Calculation Periods occurring prior to the date of the initial Purchase
hereunder shall mean a fiscal month of the Buyer.

“Credit and Security Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.

“Dal-Tile” has the meaning set forth in the preamble to the Agreement.

“Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables originated by each
Originator after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivables and the cost to the Buyer of
financing its investment in such Receivables during such period and (ii) the
risk of nonpayment by the Obligors. Each Originator and the Buyer may agree from
time to time to change the Discount Factor based on changes in one or more of
the items affecting the calculation thereof, provided that any change to the
Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to such Calculation Period during which such Originator and
the Buyer agree to make such change.

“Excluded Receivable” means a Receivable for which the Obligor is an Obligor
designated in writing by an Originator to Buyer and approved in writing by the
Administrative Agent and the Co-Agents with respect to Receivables owing by such
Obligor that arises on or after the date specified in such written approval of
such designation.

“Factored Receivable” means, with respect to any Originator, any right to
payment for goods sold or services performed by such Originator existing on or
after the applicable Initial Cutoff Date which is sold or pledged to any factor
and designated on such Originator’s



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accounting system with code “C”, “D”, “S”, “1” or any other code identified as
such in writing by the Originator to the Buyer (and, as long as the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer’s
assignee), or which directs that payment be made to a Person other than the
Buyer.

“Initial Cutoff Date” means, as to each Originator, the close of business on the
Business Day immediately prior to the date on which such Originator became a
party to this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition of Parent and its Subsidiaries, considered as a whole, (ii) the
ability of any Originator to perform its material obligations under this
Agreement or any other Transaction Document to which such Originator is a party,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document to which such Originator is a party, (iv) any Originator’s,
the Buyer’s, any Agent’s or any Lender’s interest in the Receivables generally
or in any significant portion of the Receivables or the Related Security with
respect thereto, or (v) the collectability of the Receivables generally or of
any significant portion of the Receivables.

“Mohawk Distribution” has the meaning set forth in the preamble to the
Agreement.

“Original Balance” means, with respect to any Receivable coming into existence
after the applicable Initial Cutoff Date, the Outstanding Balance of such
Receivable on the date it was created.

“Originator” has the meaning set forth in the preamble to the Agreement.

“Parent” means Mohawk Industries, Inc., a Delaware corporation, and its
successors.

“Purchase” means the purchase by the Buyer from an Originator pursuant to
Section 1.1(a) of the Agreement of the Receivables originated by such Originator
and the Related Security related thereto, together with all related rights in
connection therewith.

“Purchase Price” means, with respect to the Purchase from each Originator, the
aggregate price to be paid by the Buyer to such Originator for such Purchase in
accordance with Section 1.2 of the Agreement for the Receivables originated by
such Originator and the associated Related Security being sold to the Buyer,
which price shall equal on any date (i) the product of (x) the Outstanding
Balance of such Receivables on such date, multiplied by (y) one minus the
Discount Factor in effect on such date, minus (ii) any Purchase Price Credits to
be credited against the Purchase Price otherwise payable in accordance with
Section 1.3 of the Agreement.

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

“Purchase Report” has the meaning set forth in Section 1.1(b) of the Agreement.

 

I-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Receivable” means an account receivable (including all rights to payment
created by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper or
an instrument)) owed to any Originator at the time it arises and before giving
effect to any transfer or conveyance under this Agreement; provided, however, in
no event shall the term “Receivable” include any Factored Receivable or any
Excluded Receivable.

“Termination Date” means the earliest to occur of (i) the date on which the
Buyer is unable to pay the Purchase Price for any Receivable in accordance with
Section 1.2, (ii) the Business Day immediately prior to the occurrence of a
Termination Event set forth in Section 5.1(e), (iii) the Business Day specified
in a written notice from the Buyer (or, at any time the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer’s assignee)
to the Originators following the occurrence of any other Termination Event,
(iv) the date which is 5 Business Days after the Buyer’s receipt of written
notice from any Originator that it wishes to terminate sales under this
Agreement, and (v) the date which is 5 Business Days after each Originator
receives written notice that the Buyer wishes to terminate purchases under this
Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Transaction Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Transaction Document, shall be construed to refer to such
Transaction Document in its entirety and not to any particular provision
thereof, (iv) all references in a Transaction Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Transaction Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word

 

I-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“through” means “to and including.” Section and Article headings herein and in
the other Transaction Documents are included for convenience of reference only
and shall not affect the interpretation of this Agreement or any other
Transaction Document. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement or any other Transaction Document shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements of the Parent for its fiscal year ended
December 31, 2012, except as otherwise specifically prescribed herein.

 

I-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT II

PLACES OF BUSINESS; LOCATIONS OF COLLECTION RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S); ORGANIZATIONAL

IDENTIFICATION NUMBER; OTHER NAMES

PLACES OF BUSINESS:

Mohawk Carpet Distribution, Inc.

160 S. Industrial Blvd.

Calhoun, GA 30703

Dal-Tile Distribution, Inc.

160 S. Industrial Blvd.

Calhoun, GA 30703

LOCATION OF COLLECTION RECORDS:

Mohawk Servicing, LLC

160 S. Industrial Boulevard

Calhoun, GA 30701

FEDERAL EMPLOYER IDENTIFICATION NUMBER

AND ORGANIZATIONAL IDENTIFICATION NUMBER:

Mohawk Carpet Distribution, Inc.

FEI # 58-2173403

Organizational ID# 2502648

Dal-Tile Distribution, Inc.

FEI# 20-1881043

Organizational ID# 3871291

LEGAL, TRADE AND ASSUMED NAMES:

 

Aladdin Mills    Bigelow World Carpet    Harbinger Mohawk Commercial    Helios
IMAGE    Delaware Valley Wool Scouring Galaxy    American Weavers Merit
Hospitality    Burton Rug Custom Weave    Insignia



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Wunda Weve    Sunrise Mohawk International    Hamilton Karastan    Ciboney
Carpet Alliance Pad    Mohawk Rug & Textile Crown Craft    Ultra Weave Mohawk
Carpet    Lees World    American Olean Diamond    Color Center Durkan Patterned
Carpet    Floorscapes Rug & Textile Group    Portico Aladdin Rug    Wayn-tex
Townhouse    Columbia Newmark & James    DALTILE Durkan Commercial    Mohawk
Home American Rug Craftsman    Century Horizon    Keys Granite

 

Alexander Smith

 

Nonpareil Dyeing and Finishing

 

Rainbow International

 

International Marble and Granite

 

QuickStep

  

 

The Mohawk Group

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT III

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase and Sale Agreement dated as of December 19, 2012, among Mohawk Carpet
Distribution, Inc., Dal-Tile Distribution, Inc., and each other Originator that
is now or hereafter a party thereto from time to time, and Mohawk Factoring, LLC
(as amended, restated or otherwise modified from time to time in accordance with
the Transaction Documents, the “Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES (IN MY CAPACITY AS AN OFFICER OF THE PARENT AND
NOT IN MY INDIVIDUAL CAPACITY) THAT:

1. I am the duly elected             and, accordingly, a Responsible Officer, of
Mohawk Industries, Inc., a Delaware corporation (the “Parent”).

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Parent and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].

[4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Parent and its Subsidiaries have taken, is taking,
or proposes to take with respect to each such condition or event:             ].



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ______________, 201_.

[Name]

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT IV

FORM OF PURCHASE REPORT

For the Calculation Period beginning [date] and ending [date]

 

 

TO: THE BUYER

CC: (WHILE THE CREDIT AND SECURITY AGREEMENT REMAINS IN EFFECT) THE
ADMINISTRATIVE AGENT

FROM: [INSERT ORIGINATOR NAME]

 

Aggregate Outstanding Balance of all Receivables sold during the period:

   $ _____________         A

Less: Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:

   ($ ____________ )       (B)

Equals: Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A—B):

     $ ___________       =C

Less: Purchase Price discount during the Period:

   ($ ____________ )       (D)

Equals: Gross Purchase Price Payable during the period (C – D)

     $ ____________       =E

Less: Total Purchase Price Credits arising during the Period:

   ($ ____________ )       (F)

Equals: Net Purchase Price payable during the Period (E – F):

     $ ____________       =G

Cash Purchase Price Paid to Originator during the Period:

   $ _____________         H

The undersigned hereby represents and warrants that the information set forth
above is accurate and complete as of the last day of the Calculation Period set
forth above.

 

  [ORIGINATOR NAME]   By:        

Name:

Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

LIST OF DOCUMENTS TO BE DELIVERED TO THE BUYER PRIOR TO EFFECTIVENESS

 

1. Executed copies of the Receivables Purchase and Sale Agreement, duly executed
by the parties thereto.

 

2. Current copy of the Credit and Collection Policy of each Originator to attach
to the Credit and Security Agreement as an Exhibit.

 

3. Good Standing Certificates for each Originator issued by the Secretaries of
State of its state of incorporation within thirty (30) days prior to closing.

 

4. A certificate of a Responsible Officer of each Originator certifying:

 

  (a) a copy of the Resolutions of the Board of Directors of such Originator,
authorizing Originator’s execution, delivery and performance of the Receivables
Purchase and Sale Agreement and the other documents to be delivered by it
thereunder;

 

  (b) a copy of the organizational documents of such Originator (also certified,
to the extent that such documents are filed with any governmental authority, by
the Secretary of State of the jurisdiction of organization of such Originator on
or within thirty (30) days prior to closing);

 

  (c) the names and signatures of the officers authorized on its behalf to
execute the Receivables Purchase and Sale Agreement and any other documents to
be delivered by it thereunder; and

 

  (d) as of the date hereof, no Termination Event or Unmatured Termination Event
exists and is continuing.

 

5. UCC financing statements naming each Originator as debtor or seller, the
Buyer as the assignor secured party or purchaser and the Administrative Agent as
total assignee of assignor secured party